DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 07/06/2020.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities: in paragraphs [0003], [0007], [0013], [0031] and [0063] of the originally filed specification, the word “interphase” is incorrectly used instead of the word “interface”.  
Appropriate correction is required.

Claim Objections
Claims 12 and 20 are objected to because of the following informalities:  
In line 6 of claim 12, the word “interphase” is incorrectly used instead of the word “interface”.  
Claim 20 includes an extraneous number “1” in the second line of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites the limitation “at least one polyfluorinated alkoxy olefin” in the last line of the claim. It is uncertain whether or not this limitation refers to the same “at least one polyfluorinated alkoxy olefin” recited in the first line of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-11 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0017560 A1 (Sakata).
Regarding claims 1 and 17, Sakata discloses an electrolyte solution for a lithium-ion cell [0008], and method for making thereof [0085], [0086], the electrolyte solution comprising at least one organic carbonate solvent [0034], at least one lithium salt including a non-coordinating anion [0046], and at least one polyfluorinated alkoxy olefin (compound (I) a fluorine-containing unsaturated compound) [0008]. Preferable examples of the fluorine-containing unsaturated compound include compound (I-2) HCF2CF=CHOCH2CF2H [0010], which is equivalent to the claimed general formula I when Ra is HCF2 (a fluorinated alkyl group having 1 carbon atom), Rb is F, and R is CH2CF2H (CnHxFy wherein n is 2, x is 3, y is 2, and x+y=2n+1), and (I-6) HCF2CF=CHOCF2CFHCF3 [0011], which is equivalent to the claimed general formula I when Ra is HCF2 (a fluorinated alkyl group having 1 carbon atom), Rb is F, and R is CF2CFHCF3 (CnHxFy wherein n is 3, x is 1, y is 6, and x+y=2n+1).
Regarding claim 8, Sakata further discloses that the at least one organic carbonate solvent includes at least one selected from the group of ethylene carbonate, propylene carbonate, ethyl methyl carbonate and diethyl carbonate [0034].
Regarding claim 9, Sakata further discloses that the lithium salt includes at least one selected from the group of lithium hexafluorophosphate, lithium tetrafluoroborate, lithium perchlorate and lithium bis(fluorosulfonyl)imide [0046].
Regarding claim 10, Sakata further discloses that the lithium salt is from 0.5 wt.% to 15 wt. % of a total weight of the electrolyte solution (0.5 to 3 mol/liter [0048], for example 1 mol/liter [0086], i.e. approximately 12 wt. %).
Regarding claim 11, Sakata further discloses at least one additive selected from the group of vinylene carbonate [0042], fluoroethylene carbonate [0044], 2-propynyl methanesulfonate, cyclohexylbenzene [0045], t-amyl benzene [0045] and adiponitrile.
Regarding claims 18 and 19, Sakata further discloses that providing the at least one polyfluorinated alkoxy olefin (compound I-6) [0083] comprises providing an alkane alcohol (2,2,3,3-tetrafluoro-1-propanol) and an HFO monomer (hexafluoropropene), and reacting the alkane alcohol and the HFO monomer in the presence of a catalyst (potassium hydroxide) to from the at least one polyfluorinated alkoxy olefin, wherein the catalyst is an alkali hydroxide [0081].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7, 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0017560 A1 (Sakata), as applied to claims 1, 8-11 and 17-19 above.
Regarding claim 2, Sakata discloses the electrolyte solution of claim 1, as shown above, and further teaches that the amount of the compound (1) is 0.5 parts by weight or less for 100 parts by weight of the fluorine-containing ether [0023], and the amount of the fluorine containing ether is preferably 0.01 to 90 wt% [0018], such that the upper limit of the amount of the compound (I) (the at least one polyfluorinated alkoxy olefin) is approximately 0.45 wt%. Although the claimed range of 0.2 wt.% to 10 wt. % of a total weight of the electrolyte solution is not explicitly disclosed, it nevertheless would have been obvious to one of ordinary skill in the art because it overlaps with Sakata’s disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP2144.05.
Regarding claims 3-5 and 20, Sakata discloses the electrolyte solution of claim 1 and the method of claim 17, as shown above, but is silent as to the stereochemistry of the at least one polyfluorinated alkoxy olefin. However, compounds which are stereoisomers are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978); In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007); MPEP 2144.09. Therefore it would have been obvious to one of ordinary skill in the art to use any of a polyfluorinated alkoxy olefin consisting essentially of a trans-isomer, consisting essentially of a cis-isomer, or including from 1 wt. % to 99 wt. % of a trans-isomer, for the polyfluorinated alkoxy olefin of Sakata, because they would all be expected to have similar properties.
Regarding claims 6 and 7, Sakata discloses the electrolyte solution of claim 1, as shown above, but does not disclose 1-methoxy-3,3,3-trifluoropropene or 1-ethoxy-3,3,3-trifluoropropene. However, the claimed compounds are considered to be of sufficiently close structural similarity to Sakata’s compounds (I-2) and (I-6) that they would have been obvious to one of ordinary skill in the art, in the expectation that they would have similar properties. In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979); In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977); MPEP 2144.09.
Regarding claim 12, Sakata discloses a lithium-ion cell for a lithium-ion battery, the lithium-ion cell comprising a cathode, an anode, a porous separator disposed between the cathode and the anode, and an electrolyte solution disposed between the cathode and the anode [0008], [0065]. The electrolyte solution comprises at least one polyfluorinated alkoxy olefin (compound (I) a fluorine-containing unsaturated compound) [0008], such as compound (I-2) HCF2CF=CHOCH2CF2H [0010], which is equivalent to the claimed general formula I when Ra is HCF2 (a fluorinated alkyl group having 1 carbon atom), Rb is F, and R is CH2CF2H (CnHxFy wherein n is 2, x is 3, y is 2, and x+y=2n+1), and (I-6) HCF2CF=CHOCF2CFHCF3 [0011], which is equivalent to the claimed general formula I when Ra is HCF2 (a fluorinated alkyl group having 1 carbon atom), Rb is F, and R is CF2CFHCF3 (CnHxFy wherein n is 3, x is 1, y is 6, and x+y=2n+1).
Sakata does not explicitly disclose a solid electrolyte interface layer disposed on the cathode and the anode, the solid electrolyte interface layer comprising a decomposition product of the at least one polyfluorinated alkoxy olefin. Sakata does however teach that, since having a double bond, the fluorine-containing unsaturated compound (I) readily reacts with water in the electrolyte to be decomposed, if remaining in large amount [0024]. The amount of the compound (1) is 0.5 parts by weight or less for 100 parts by weight of the fluorine-containing ether [0023], and the amount of the fluorine containing ether is preferably 0.01 to 90 wt% [0018], such that the upper limit of the amount of the compound (I) is approximately 0.45 wt%, which overlaps with the range in the claimed invention. Therefore it would have been obvious to one of ordinary skill in the art to include a sufficient amount of the claimed polyfluorinated alkoxy olefin that the electrolyte would have the identical composition as the claimed invention and a decomposition product of the at least one polyfluorinated alkoxy olefin would be included in the solid electrolyte interface layer. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Regarding claim 13, Sakata further discloses that the electrolyte solution comprises at least one organic carbonate solvent [0034] and at least one lithium salt including a non-coordinating anion [0046].
Regarding claim 14, Sakata further discloses that the lithium salt is at least one selected from the group of lithium hexafluorophosphate, lithium tetrafluoroborate, lithium perchlorate and lithium bis(fluorosulfonyl)imide [0046].
Regarding claim 15, Sakata further discloses that the lithium salt includes lithium hexafluorophosphate [0086].
Regarding claim 16, Sakata further discloses that the cathode includes lithium, nickel, cobalt, manganese and oxygen [0057], [0087].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/             Supervisory Patent Examiner, Art Unit 1727